Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Amendment
	The amendments dated 02/16/2022 have been received.  They are considered to overcome the existing objections.  However, a new objection has been made in light of the amendments.

Response to Arguments
Applicant's arguments filed 02/16/2022 regarding the rejection under U.S.C. 101 have been fully considered but they are not persuasive. Regarding the argument that the claims do not recite limitations that are directed to mental processes, the argument is found unpersuasive.  As explained in the 101 rejection, the examiner believes that the calculation of route evaluation points for routes, the selection of the highest scoring route, the connecting of the routes to create a course, and now the determining whether the course is the same as an efficiency oriented course are all directed towards a mental process.  While it is appreciated that in practice the scale of the operations may likely be sufficiently large that they may not be done in the mind, broadly speaking, the .
The argument that “a navigator configured to provide route guidance based on the created course when the created course is different from the efficiency-oriented course” has been considered but has not been found persuasive.  The navigator and the providing of information is described at a high level of generality in the specification, and appears to be extra-solution activity related to transferring information or displaying information.  More information is provided in the 101 rejection below.
The argument regarding the rejection under U.S.C. 103 that Ellison and Gearhart is moot as a new reference (Proietty et al, US Pub 2008/0270016 A1) is used to address the limitations regarding the determining whether the created course is the same as an efficiency oriented course.
The argument that Ellison and Gearhart do not teach a navigator that provides guidance based on a course when the course is different from the efficiency oriented course is considered but not found persuasive, because the argument is not represented within the claims.  As stated in the rejection below, the claim limitation is broader than may be intended.  The claim limitation does not provide navigation based upon the determination that the courses are different.  It must only be able to provide navigation based on a course that can happen to be different.  Ellison does teach offering a user a number of efficiency oriented courses, and is capable of providing .

Claim Objections
Claim 16 is objected to because of the following informalities: 
Line 4 has the phrase “to be travel by a vehicle”.  The examiner believes this a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
An information processor, for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processor comprising: 
a route evaluation unit configured to calculate, for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding 5one of the routes; 
a route selection unit configured to select, one route from the routes for each of the segment based on a calculated route evaluation point for each of the routes; and 
10a course creation unit configured to i) connect the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points and ii) determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and
A navigator configured to provide route guidance based on the created course when the created course is different than the efficiency related course.

Claim 2 recites:
The information processor according to claim 1, wherein the route selection unit selects the one route from the routes for each of the segments, on a 15basis of a highest route evaluation score of the route evaluation points.

Claim 3 recites:
The information processor according to claim 1, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 4 recites:
The information processor according to claim 2, wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.

Claim 5 recites:
The information processor according to claim 1, wherein necessary time for each of the routes in a corresponding one of the segments is shorter than predetermined time.

Claim 6 recites:
The information processor according to claim 2, wherein necessary time for each of the routes in a corresponding one of the segments is shorter than predetermined time.

Claim 7 recites:
The information processor according to claim 1, wherein the efficiency related course includes a distance- oriented or necessary-time-oriented course.

Claim 8 recites:
The information processor according to claim 2, wherein the efficiency-oriented course includes a distance- oriented or necessary-time-oriented course.

Claim 9 recites:
The information processor according to claim 1, further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.

Claim 10 recites:
The information processor according to claim 2, further comprising: 
an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points 25acquired by the acquisition unit, as the one or more via-points to be used in creating the course.

Claim 11 recites:
The information processor according to claim 1, further comprising: 
a determination unit configured to determine as to whether or not the course created by the course creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and 
5a course setting unit configured to set the course created by the course creation unit as a proposed course for route guidance, on a condition that the determination unit determines that the course created by the course creation unit satisfies the predetermined condition.

Claim 12 recites:
The information processor according to claim 2, further comprising: 
a determination unit configured to determine as to whether or not the course created by the course creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and 
a course setting unit configured to set the course created by the course creation 15unit as a proposed course for route guidance, on a condition that the determination unit determines that the course created by the course creation unit satisfies the predetermined condition.

Claim 13 recites:
The information processor according to claim 11, wherein the 20determination unit determines whether or not the course created by the course creation unit includes a requisite place to be included in the course, as the determination as to whether or not the course created by the course creation unit satisfies the predetermined condition.

Claim 14 recites:
The information processor according to claim 12, wherein the determination unit determines whether or not the course created by the course creation unit includes a requisite place to be included in the course, as the determination as to 62whether or not the course created by the course creation unit satisfies the predetermined condition.

Claim 15 recites:
An information processing method for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processing method comprising: 
calculating, for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes; 
selecting one route from the 10 routes for each of the segments based on a calculated route evaluation point for each of the routes; 
connecting the routes selected by the selecting to create the course from the starting point to the destination point through the one or more via points; 
determining that the created course is different from an efficiency-oriented course between the starting point and the destination point; and
providing route guidance based on the created course when the created course is different from the efficiency oriented course.

Claim 16 recites:
A non-transitory computer-readable recording medium containing a 15program, the program causing, when executed by a computer, the computer to implement a method for creating a course between a starting point and a destination point to be travel by a vehicle, the method comprising: 
calculating for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes; 
selecting one route from the routes for each of the segments based on the calculated route evaluation point for each of the routes; 
connecting the routes selected by the selecting to create the course from the starting point to the destination point through the one or more via points;
determining that the created course is different from an efficiency-oriented course between the starting point and the destination point; and
providing route guidance based on the created course when the created course is different from the efficiency oriented course.

Claim 17 recites:
An information processor for creating a course between a starting point and a destination point to be traveled by a vehicle, the information processor comprising circuitry configured to: 
calculate route evaluation points for each of proposed routes in each of segments sequentially connecting two nearest neighboring points from the starting point through one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes;
select one route from the routes for each of the segments, on a basis of the route evaluation points based on the calculated route evaluation point for each of the routes; and 
connect the proposed routes selected by the selection, to create a course from the starting point to the destination point through the one or more via point; and
determine that the created course is different from an efficiency-oriented course between the starting point and the destination point; and
provide route guidance based on the created course when the created course is different from the efficiency-oriented course.

Claim 18 recites:
The information processor according to claim 1, wherein when the course creation unit determines that the created course matches the efficiency-oriented course: 
the route evaluation unit i) adjusts a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) re-calculates a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each 6 DM US 184008768-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of November 16, 2021 of the segments through the adjusted one or more via-points; 
the route selection unit re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
the course creation unit i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points and ii) determine whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the navigator configured to provide route guidance based on the created adjusted course when the created adjusted course is different from the efficiency-oriented course.

Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite calculating route evaluation points for proposed routes between via points.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a route evaluation unit configured to”, nothing in the claim precludes the element being done in the mind.  A person could mentally score 2 or more routes between points by some metric.  The metric does not necessarily need to be particularly precise to meet the claim limitations.  A person could rate a route based on a condition of a road for smaller segments of the road on a scale of 1-5, for example, and generally considering their ratings, create an overall point score for the route. Thus this step is directed to a mental process.

The limitation of selecting a route on the basis of the points is not precluded from being done in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a route selection unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could select the best route according to the mental scoring.  Thus, this step is a mental process.

The limitation of connecting the routes to create a course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a course creation unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could take the 2 or more “best” routes and mentally consider putting them together to create a longer course.  Thus, this step is a mental process.

The limitation of determining whether the created course is different from an efficiency oriented course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a course creation unit configured to”, nothing in the claim precludes the element being done in the mind.  For example, a person could consider this new course, and determine if it is the same as a route that they believe to be the fastest or shortest course.  Thus, this step is a mental process.


For Claim 2 the limitation of the route evaluation points be numerical is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could assign a numerical value as their score and select the one with the highest score (higher being better in this case).  Thus this recites a mental step.

For Claims 3 and 4 the limitation of the route evaluation points being based upon a feature, position, weather or reputation of the road is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could assign a score based on how scenic or rough the route is.  Thus this recites a mental step.

For Claims 5 and 6 the limitation of the selecting routes being less that a predetermined time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally remove routes that take too long by some metric.  Thus this recites a mental step.

For Claims 7 and 8 the limitation of the courses or routes being different from a time or distance based orientation is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could determine that the efficiency oriented course from earlier is the fastest or shortest course, according to their knowledge.  Thus this recites a mental step.


For Claims 9 and 10 the limitation of acquiring via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could remember possible via points.  Thus this recites a mental step.
The limitation of setting via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could choose via points mentally between the starting point and the destination.  Thus this recites a mental step.

For Claims 11 and 12 the limitation of determining whether the course satisfies a predetermined condition is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.
The limitation of setting a course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could decide to set the course mentally upon determining the course satisfies constraints.  Thus this recites a mental step.

For Claims 13 and 14 the limitation of determining whether the course satisfies a predetermined condition as whether the course contains a certain place is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “an information processor”, nothing in the claim precludes the element being done in the mind.  A person could consider the course and determine if it has a necessary charging station along the way, for example.  Thus this recites a mental step.

For Claim 18 the limitation of adjusting an order of the via points is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a route evaluation unit”, nothing in the claim precludes the element being done in the mind.  A person could consider a different order of visiting the via points when mentally choosing which routes to create between them.  Thus this recites a mental step.

For Claim 18 the limitation of recalculating a route evaluation point for the routes is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a route evaluation unit”, nothing in the claim precludes the element being done in the mind.  A person could consider the condition of the road for segments that make up the route, and create an overall score for a route.  Thus this recites a mental step.

For Claim 18 the limitation of re-selecting a route from the routes based on the score is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a route selection unit”, nothing in the claim precludes the element being done in the mind.  A person could choose the route that has the highest overall score from the previous step.  One route may have consistently gotten 5/5s for the segments that made it up, while others received plenty of 2/5, and the person mentally decides the overall the one route deserves a 5/5, whereas the others deserve a 2/5.  Thus this recites a mental step.

For Claim 18 the limitation of connecting the routes to create an adjusted course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a course creation unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally add the routes together to consider an overall course of travel.  Thus this recites a mental step.

For Claim 18 the limitation of determining if the course is the same as an efficiency oriented course is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a course creation unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally compare their course to what they expect the fastest or shortest course would be and determine if they are the same.  Thus this recites a mental step.


Step 2A Prong Two evaluations
Claims 1-18 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite calculating route evaluation points, selecting a route, and creating a course by a “processor”, a “navigator” and a series of “units”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite a navigator configured to “provide route guidance”.  The providing of route guidance is recited at a high level of generality (i.e. as a general means of transferring data from the selection, creating, and determining steps to a user using a generic processor).  This amounts to mere data transferring which is a form of insignificant extra-solution activity. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-18 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer or to provide extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al (US Pub 2014/0129139 A1), hereafter known as Ellison, in light of Gearhart et al (US Pub 2015/0204685 A1), hereafter known as Gearhart. In light of Proietty et al (US Pub 2008/0270016 A1), hereafter known as Proietty.

For Claim 1, Ellison teaches An information processor for creating a route between a starting point and a destination point to be traveled by a vehicle, the information processor comprising: ([0003], [0007])
a route evaluation unit configured to calculate for each of routes from a starting point to a destination point a route evaluation point based on a condition of a road in a corresponding 5one of the routes; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
a route selection unit configured to select, one route from the routes based on the calculated route evaluation point for each of the routes; ([0062].)
a navigator configured to provide route guidance based on the created route when the created course is different from the efficiency-oriented course. ([0007], [0076-0077].  Of note, the navigator does not provide the route guidance based on the determination of the difference of the course from an efficiency oriented course.  It just needs to be capable of providing route guidance based on the course.  The course must be different than an efficiency oriented course, but not in a way that is determined previously.  This claim limitation is broader than may have been intended.  Ellison teaches that the user can be given a selection of routes to choose from, which may be optimal routes.  If one of the routes is an efficiency oriented course, and another is chosen (maybe even a different efficiency oriented course), then Ellison would be providing navigation on the route when it is different from the efficiency oriented course.  This would meet the claim limitation.
Ellison does not teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points.
10a course creation unit configured to i) connect the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points and ii) determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and 
Gearhart, however, does teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points. ([0056], Fig. 5)
a course creation unit configured to i) connect the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.
Proietty, however, does teach that the processor and ii) determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method of optimizing routes for road conditions with Proietty’s use of determining if routes/courses match other efficiency oriented routes/courses to determine if they match because if the efficiency oriented course is currently being displayed or considered as a route/course option, then the new route would be redundant.  It would be efficient to remove it as a redundant option for both future calculations and decision making for the user.

For Claim 2, Ellison teaches The information processor according to claim 1, wherein 
the route selection unit selects the one route from the routes, on a 15basis of a highest route evaluation point of the route evaluation points.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This is heavily suggested to be a numerical value of some sort, as costs, when being compared by computers, are typically numerical values.)
Ellison does not teach that the routes are segments of a larger course.
Gearhart, however, does teach that routes are segments of a larger course. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.

For Claim 3, Ellison teaches The information processor according to claim 1, wherein 
the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)

For Claim 4, Ellison teaches The information processor according to claim 2, wherein 
the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof.  ([0050], [0061] Ellison teaches that the route may be optimized for a “cost”, including a scenic value along the route.  This would be consistent with the definition of a “feature of the route” provided within the specification on pages 11 and 12.)
25	
For Claim 7, modified Ellison teaches The information processor according to claim 1, wherein 
the efficiency-oriented course includes a distance- oriented or necessary-time-oriented course.  ([0050], [0061].  The routes can be created using distance or time constraints. As mentioned in Claim 1’s rejection, Ellison can provide navigation for a route that is different than a distance or time oriented course.)
(Additionally, as provided in Claim 1’s rejection, Proietty establishes the route comparison may occur for the fastest time or shortest distance route)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

10	 	For Claim 8, Ellison teaches The information processor according to claim 2, wherein 
the efficiency-oriented course includes a distance- oriented or necessary-time-oriented course.  ([0050], [0061].  The routes can be created using distance or time constraints. As mentioned in Claim 1’s rejection, Ellison can provide navigation for a route that is different than a distance or time oriented course.)
(Additionally, as provided in Claim 1’s rejection, Proietty establishes the route comparison may occur for the fastest time or shortest distance route)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 9, Ellison teaches The information processor according to claim 1, 
Ellison does not teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  
Gearhart, however, does teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and ([0050], depending on a chosen location by the user, POIs are chosen along the route between the destination and the starting location)
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  ([0055-0056], after a user selects one of the points, it is set as a destination along the route, and the route is recalculated with this POI as a via-point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s method of selecting and setting nodes between the location and destination as via-points because it would allow the overall course to include important or valuable locations to visit.

For Claim 10, Ellison teaches The information processor according to claim 2, Ellison does not teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and 
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  
Gearhart, however, does teach further comprising: 
15an acquisition unit configured to acquire proposed via-points for the one or more via-points; and ([0050], depending on a chosen location by the user, POIs are chosen along the route between the destination and the starting location)
a via-point setting unit configured to set at least one of the proposed via-points acquired by the acquisition unit, as the one or more via-points to be used in creating the course.  ([0055-0056], after a user selects one of the points, it is set as a destination along the route, and the route is recalculated with this POI as a via-point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s method of selecting and setting nodes between the location and destination as via-points because it would allow the overall course to include important or valuable locations to visit.

For Claim 11, Ellison teaches The information processor according to claim 1, further comprising: 
a determination unit configured to determine as to whether or not the route created by the route creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
5a route setting unit configured to set the route created by the route creation unit as a proposed route for route guidance, on a condition that the determination unit determines that the route created by the route creation unit satisfies the predetermined condition.  ([0061-0062], the route is chosen and set)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.


10	 	For Claim 12, Ellison teaches The information processor according to claim 2, further comprising: 
a determination unit configured to determine as to whether or not the route created by the route creation unit satisfies a predetermined condition other than a condition based on the route evaluation points; and ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
5a route setting unit configured to set the route created by the route creation unit as a proposed route for route guidance, on a condition that the determination unit determines that the route created by the route creation unit satisfies the predetermined condition.  ([0061-0062], the route is chosen and set)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 13, Ellison teaches The information processor according to claim 11, wherein the 20determination unit determines whether or not the route created by the route creation unit includes a requisite place to be included in the route, as the determination as to whether or not the route created by the course route unit satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

25For Claim 14, Ellison teaches The information processor according to claim 12, wherein the 20determination unit determines whether or not the route created by the route creation unit includes a requisite place to be included in the route, as the determination as to whether or not the route created by the course route unit satisfies the predetermined condition.  ([0048], [0060].  The routes can be made and determined based upon charging and or refueling requirements.)
Ellison does not teach a course creation unit or making a course
Gearhart, however, does teach a course creation unit or making a course. ([0056], Fig. 5)
And a course creation unit configured to connect the proposed routes selected by the route selection unit, to create a course from the starting point to the destination point. ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s use of being able to make distance oriented or time oriented routes with Gearhart’s use of combining individual routes to POIs in order to create overall courses that are composed of distance or time oriented routes because it would break the problem of creating a large distance or time oriented course into the smaller and simpler tasks of creating smaller time oriented or distance oriented routes which would use less computation power and time.

For Claim 15, Ellison teaches An information processing method for creating a route between a starting point and a destination point to be traveled by a vehicle, the information processing method comprising: ([0003], [0007])
Calculating  for each of routes from a starting point to a destination point a route evaluation point based on a condition of a road in a corresponding 5one of the routes; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
selecting one route from the routes based on the calculated route evaluation point for each of the routes; ([0062].)
providing route guidance based on the created route when the created course is different from the efficiency-oriented course. ([0007], [0076-0077].  Of note, the navigator does not provide the route guidance based on the determination of the difference of the course from an efficiency oriented course.  It just needs to be capable of providing route guidance based on the course.  The course must be different than an efficiency oriented course, but not in a way that is determined previously.  This claim limitation is broader than may have been intended.  Ellison teaches that the user can be given a selection of routes to choose from, which may be optimal routes.  If one of the routes is an efficiency oriented course, and another is chosen (maybe even a different efficiency oriented course), then Ellison would be providing navigation on the route when it is different from the efficiency oriented course.  This would meet the claim limitation.
Ellison does not teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points.
connecting10co the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points and 
determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and 
Gearhart, however, does teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points. ([0056], Fig. 5)
connecting the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.
Proietty, however, does teach that the processor determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method of optimizing routes for road conditions with Proietty’s use of determining if routes/courses match other efficiency oriented routes/courses to determine if they match because if the efficiency oriented course is currently being displayed or considered as a route/course option, then the new route would be redundant.  It would be efficient to remove it as a redundant option for both future calculations and decision making for the user.

For Claim 16, Ellison teaches A non-transitory computer-readable recording medium containing a program, the program causing, when executed by a computer, the computer to implement a method for creating a route between a starting point and a destination point to be traveled by a vehicle, the method comprising: ([0003], [0007])
Calculating  for each of routes from a starting point to a destination point a route evaluation point based on a condition of a road in a corresponding 5one of the routes; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
selecting one route from the routes based on the calculated route evaluation point for each of the routes; ([0062].)
providing route guidance based on the created route when the created course is different from the efficiency-oriented course. ([0007], [0076-0077].  Of note, the navigator does not provide the route guidance based on the determination of the difference of the course from an efficiency oriented course.  It just needs to be capable of providing route guidance based on the course.  The course must be different than an efficiency oriented course, but not in a way that is determined previously.  This claim limitation is broader than may have been intended.  Ellison teaches that the user can be given a selection of routes to choose from, which may be optimal routes.  If one of the routes is an efficiency oriented course, and another is chosen (maybe even a different efficiency oriented course), then Ellison would be providing navigation on the route when it is different from the efficiency oriented course.  This would meet the claim limitation.
Ellison does not teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points.
connecting10co the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points and 
determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and 
Gearhart, however, does teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points. ([0056], Fig. 5)
connecting the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.
Proietty, however, does teach that the processor determining whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method of optimizing routes for road conditions with Proietty’s use of determining if routes/courses match other efficiency oriented routes/courses to determine if they match because if the efficiency oriented course is currently being displayed or considered as a route/course option, then the new route would be redundant.  It would be efficient to remove it as a redundant option for both future calculations and decision making for the user.

For Claim 17, Ellison teaches An information processor for creating a route between a starting point and a destination point to be traveled by a vehicle, the information processor comprising circuitry configured to: ([0003], [0007])
Calculate  for each of routes from a starting point to a destination point a route evaluation point based on a condition of a road in a corresponding 5one of the routes; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
select one route from the routes based on the calculated route evaluation point for each of the routes; ([0062].)
provide route guidance based on the created route when the created course is different from the efficiency-oriented course. ([0007], [0076-0077].  Of note, the navigator does not provide the route guidance based on the determination of the difference of the course from an efficiency oriented course.  It just needs to be capable of providing route guidance based on the course.  The course must be different than an efficiency oriented course, but not in a way that is determined previously.  This claim limitation is broader than may have been intended.  Ellison teaches that the user can be given a selection of routes to choose from, which may be optimal routes.  If one of the routes is an efficiency oriented course, and another is chosen (maybe even a different efficiency oriented course), then Ellison would be providing navigation on the route when it is different from the efficiency oriented course.  This would meet the claim limitation.
Ellison does not teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points.
connect10co the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points and 
determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and 
Gearhart, however, does teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points. ([0056], Fig. 5)
connect the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Gearhart’s overall itinerary creation method because it would allow the problem of finding an optimal route to be broken down into smaller steps and made more simple.  Broadly speaking, Ellison is doing much of the same steps that the claims require.  Ellison is just doing this on a different scope.  Ellison is calculating the optimal route for a metric between two locations.  The claims are, broadly speaking, finding the optimal routes for a metric between a few linking locations and then combining these for an overall route.   It could be considered that this is repeating Ellison’s process for a few locations and then combining the result.  Gearhart teaches stringing together POIs on an overall route.  These two teachings together, it is believed by the examiner, meet the above claim limitation.
Proietty, however, does teach that the processor determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method of optimizing routes for road conditions with Proietty’s use of determining if routes/courses match other efficiency oriented routes/courses to determine if they match because if the efficiency oriented course is currently being displayed or considered as a route/course option, then the new route would be redundant.  It would be efficient to remove it as a redundant option for both future calculations and decision making for the user.

For Claim 18, modified Ellison teaches The information processor according to claim 1, 
a route evaluation unit configured to calculate for each of routes from a starting point to a destination point a route evaluation point based on a condition of a road in a corresponding 5one of the routes; ([0060-0062], Figure 4.  Ellison calculates a number of possible routes between two locations, compares them using scoring metrics, and selects the best scoring option.)
a route selection unit configured to select, one route from the routes based on the calculated route evaluation point for each of the routes; ([0062].)
a navigator configured to provide route guidance based on the created route when the created course is different from the efficiency-oriented course. ([0007], [0076-0077].  Of note, the navigator does not provide the route guidance based on the determination of the difference of the course from an efficiency oriented course.  It just needs to be capable of providing route guidance based on the course.  The course must be different than an efficiency oriented course, but not in a way that is determined previously.  This claim limitation is broader than may have been intended.  Ellison teaches that the user can be given a selection of routes to choose from, which may be optimal routes.  If one of the routes is an efficiency oriented course, and another is chosen (maybe even a different efficiency oriented course), then Ellison would be providing navigation on the route when it is different from the efficiency oriented course.  This would meet the claim limitation.)
Ellison does not teach
wherein when the course creation unit determines that the created course matches the efficiency-oriented course: 
the route evaluation unit i) adjusts a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) re-calculates a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each 6 DM US 184008768-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of November 16, 2021 of the segments through the adjusted one or more via-points; 
the route selection unit re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
the course creation unit i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points and ii) determine whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the navigator configured to provide route guidance based on the adjusted created course when the adjusted created course is different from the efficiency-oriented course. 
Gearhart, however, does teach an overall course in segments sequentially connecting two nearest neighboring points , the course traveling through one or more via-points. ([0056], Fig. 5)
a course creation unit configured to i) connect the routes selected by the route selection unit to create the course from the starting point to the destination point through the one or more via-points ([0056], Fig. 5.  Gearhart does not go into details regarding the algorithms used to calculate routes, but Gearhart does create a route by connecting a series of POIs.  This calculation would include calculating routes from one POI to another.  As such, this meets the limitation that it connects proposed routes from one via point to another, as this would be the outcome of Gearhart’s step.  In creating an overall itinerary for the POIs that connect them, an overall course is created.)
Proietty, however, does teach that the processor and ii) determine whether the created course is different from an efficiency-oriented course between the starting point and the destination point; and ([0025].  Proietty determines if the routes calculated are the same as efficiency oriented courses to determine a redundancy of information being provided to a user)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ellison, Gearhart, and Proietty that wherein when the course creation unit determines that the created course matches the efficiency-oriented course: 
the route evaluation unit i) adjusts a sequential order of the one or more via-points, a combination of the one or more via points, or both and ii) re-calculates a route evaluation point for each of routes in each of segments sequentially connecting two nearest neighboring points from the starting point through the adjusted one or more via-points to the destination point, a route evaluation point based on a condition of a road in a corresponding one of the routes in each 6 DM US 184008768-1.086551.0474Application No. 16/903,031Docket No.: 086551-0474 Reply to Office Action of November 16, 2021 of the segments through the adjusted one or more via-points; 
the route selection unit re-selects one route from the routes in each of the segments through the adjusted one or more via-points based on the re-calculated route evaluation point for each of the routes in each of the segments through the adjusted one or more via-points; 
the course creation unit i) connects the routes re-selected by the route selection unit to create an adjusted course from the starting point to the destination point through the adjusted one or more via-points and ii) determine whether the created adjusted course is different from the efficiency-oriented course between the starting point and the destination point; and 
the navigator configured to provide route guidance based on the adjusted created course when the adjusted created course is different from the efficiency-oriented course. 
It would be obvious to perform these steps because they are essentially running through the steps of claim 1 again, after changing the visiting order of the via points.  It should be noted that the limitation “wherein when the course creation unit determines that the created course matches the efficiency-oriented course” may be broader than intended.  The following actions are not based on the determination of the course being different than an efficiency oriented course necessarily, they only need to occur after that determination.  They could occur, for example, in light of the opposite determination.  The claim limitation does not exclude the possibility that the actions occur when the course creation unit determines that the created course is different than the efficiency oriented course.  As such, if the steps to rearrange the via points are considered obvious without the clause “wherein when the course creation unit determines that the created course matches the efficiency-oriented course” because they might be good steps in a vacuum, then they would also be obvious in light of the limitation “wherein when the course creation unit determines that the created course matches the efficiency oriented course.”
The examiner also believes it would be obvious to change the order of the via points and run through the claimed elements of claim 1 again, evaluating the routes between the via points, selecting the routes with the greatest evaluation points, and combining them to create a course. It is a known technique in navigation to calculate multiple routes and determine the optimal route.  Ellison teaches this at [0062].  To run through these steps would essentially be using this technique on a larger scale.  Instead of looking at multiple routes to determine the best route, these claim limitations could be referring to looking at multiple courses for the best course, which would be an obvious teaching in light of Ellison.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison in light of Gearhart in light of Proietty in light of Takenaka et al (US Pub 2004/0215388 A1), hereafter known as Takenaka.

For Claim 5, Ellison teaches The information processor according to claim 1, 	Ellison does not teach wherein 
necessary time for each of the routes in a corresponding one of the segments is shorter than a predetermined time.  
Takenaka, however, does teach wherein 
necessary time for each of the routes in a corresponding one of the segments is shorter than a predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.

For Claim 6, Ellison teaches The information processor according to claim 2, wherein 
Ellison does not teach wherein 
necessary time for each of the routes in a corresponding one of the segments is shorter than a predetermined time.  
Takenaka, however, does teach wherein 
necessary time for each of the routes in a corresponding one of the segments is shorter than a predetermined time.  ([0038], [0046], [0054].  An allowable time and distance for alternate scenic routes are chosen based upon the fastest possible time and distance.  Individual routes are not accepted if they go above this limit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ellison’s vehicle navigation method with Takenaka’s use of limiting possible routes to a time or distance limit because even though you may be optimizing for some other metric, it is still valuable to take into account other metrics, and by limiting the distance or time spent on the route you can exert control over a route or course while still attempting to optimize within those constraints.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tom et al (US Pub 2012/0095675 A1) relates to creating an itinerary for travel.
Baid et al (US Pub 2015/0006077 A1) relates to a navigation route scheduler.
Okude et al (US Pub 2015/0198449 A1) relates to creating a course by connecting POIs in between the starting and ending point.
Sofinksi et al (US Pub 2015/0377639 A1) relates to creating travel routes based upon interesting scenery.
Beaurepaire et al (US Pub 2018/0107216 A1) relates to rating segments based on safety or other factors.
Rolf et al (US Pub 2017/0016733 A1) relates to scoring segments based on road characteristics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664